DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 2-8) in the reply filed on 12/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 21, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, 21, 28, it is unclear what a 14 pt. paper material in particular with regards to the term “14 pt.” since there is no technical definition for such a term.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,351,822 to Sinn.
Regarding claim 1, Sinn discloses a sterilizable backer card (100) for protecting medical instrument, comprising a support member (110) having a strap (112) formed integrally therewith for holding the instrument to the support member, a shield member (130) connected to an end of the support member and movable between a non-deployed position (Fig 1) and a deployed position (Fig 2), wherein the support member and the shield member cooperate to define an open-ended pocket (open at 136) that receives an end of the medical instrument (10) when the shield member is in deployed position (Fig 2), the pocket including a sterilant window (135) that enable unobstructed contact of sterilant to the end (14) of the medical instrument within the pocket during sterilization of the medical instrument.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.
Regarding claim 13, Sinn discloses a sterilizable backer card (100) for protecting medical instrument, comprising a support member (110) having a first medical instrument receiving slot .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8, 10-18, 20-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0343553 to Ford et al. (Ford) in view of US Patent No. 4,597,493 to Bruso.
Regarding claim 1, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to an end of the support member and movable between a non-deployed position (Fig 3) and a deployed position (Fig 5), wherein the support member and the shield member cooperate to define an open-ended pocket that receives an end of the medical instrument (Fig 5) when the shield member is in deployed position (Fig 5), the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument.  Ford does not teach a strap integrally formed on the support member for holding the instrument to the support member.  Bruso discloses a backer card for protecting medical instrument (Fig 5) and in particular discloses a strap (90) formed integral with the card for further facilitating placement of the instrument on the support member.  One of ordinary skill in the art would have found it obvious to incorporate a strap to Ford as suggested by Bruso in order to facilitate placement of the instrument on the support member.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.
Regarding claim 2, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 3, the modified Ford further discloses first instrument receiving slot (92, Bruso) and a spaced apart second medical instrument slot (94, Bruso) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining the strap (90, Fig 7, Bruso).

Regarding claim 5, Ford further discloses wherein the shield member (34) is connected to the support member (32) along a fold (38) at a second end thereof, wherein the shield member is foldable with respect to the support member between the non-deployed position (Fig 3) extending away from the support member and deployed position (Fig 5) adjacent the support member.
Regarding claim 6, Ford further discloses a finger hold aperture (37) formed in support member.
Regarding claim 7, the modified Ford teaches the card of claim 3 but does not teach a flap formed by partial severance of the support member, the flap being insertable within the first medical instrument receiving slot.  However, Bruso further discloses a flap (18) formed by partial severance of support member, the flap being insertable within first medical receiving slot (92, Figs 7-8) for holding a medical instrument (38).  One of ordinary skill in the art would have found it further obvious to incorporate a flap to the modified Ford backer as suggested by Bruso in order to facilitate holding of a medical instrument such as a scissor.
Regarding claim 8, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.
Regarding claim 10, the modified Ford further teaches finger hold aperture (37, Ford) formed in the support member and would be in spaced relation to the flap (18, Bruso).
Regarding claim 11, the modified Ford further teaches central portion (92, 94, Bruso) of the first and second medical instrument receiving slots larger than side portions (86, 88, Bruso) of the slot to accommodate receipt of the instrument through the receiving slot.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to the support member along a fold (38) at a second end thereof, the shield member being foldable with respect to the support member between a non-deployed position (Fig 3) extending away from the support member and a deployed position (Fig 5) adjacent the support member, wherein the support member (32) and shield member (34) cooperate to define an open-ended pocket that receives an end of the medical instrument when the shield member is in deployed position (Fig 5) and a finger hold aperture (37) formed in the support member.  Ford does not teach slots formed in the support member to cooperatively define a strap.  Bruso discloses a backer card for protecting medical instrument (Fig 5) and in particular discloses a first medical instrument receiving slot (92) and a spaced apart second medical instrument receiving slot (94) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining a strap (90) for holding the instrument to the support member.  One of ordinary skill in the art would have found it obvious to incorporate 
Regarding claim 14, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 15, Ford further discloses the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.
Regarding claim 16, Ford further discloses sterilant window (42) comprising a cut out formed in the shield member (34).
Regarding claim 17, the modified Ford teaches the card of claim 13 but does not teach a flap formed by partial severance of the support member, the flap being insertable within the first medical instrument receiving slot.  However, Bruso further discloses a flap (18) formed by partial severance of support member, the flap being insertable within first medical receiving slot (92, Figs 7-8) for holding a medical instrument (38).  One of ordinary skill in the art would have found it further obvious to incorporate a flap to the modified Ford backer as suggested by Bruso in order to facilitate holding of a medical instrument such as a scissor.
Regarding claim 18, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.

Regarding claim 21, as best understood, the modified Ford teaches the backer of claim 13 but does not teach the recited material of the card.  However, Bruso further discloses that it was known in the art to manufacture backer cards out of paper material (col. 4, ll. 30-35) and one of ordinary skill in the art would have also found it obvious to manufacture the Ford backer out of paper as suggested by Bruso in order to withstand sterilization conditions.  Furthermore, optimizing the paper material to be 14 pt. would be obvious to one of ordinary skill in the art in order to achieve optimum sterilization conditions with optimum material and weight of the card since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to the support member along a fold (38) at a second end thereof, the shield member being foldable with respect to the support member between a non-deployed position (Fig 3) extending away from the support member and a deployed position (Fig 5) adjacent the support member, wherein the support member (32) and shield member (34) cooperate to define an open-ended pocket that receives an end of the medical instrument when the shield member is in deployed position (Fig 5), the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument and a finger hold aperture (37) formed in the support member.  Ford does not teach slots formed in the support member to cooperatively define a strap.  Bruso discloses a backer 
Regarding claim 23, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 24, Ford further discloses sterilant window (42) comprising a cut out formed in the shield member (34).
Regarding claim 25, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.

Regarding claim 28, as best understood, the modified Ford teaches the backer of claim 22 but does not teach the recited material of the card.  However, Bruso further discloses that it was known in the art to manufacture backer cards out of paper material (col. 4, ll. 30-35) and one of ordinary skill in the art would have also found it obvious to manufacture the Ford backer out of paper as suggested by Bruso in order to withstand sterilization conditions.  Furthermore, optimizing the paper material to be 14 pt. would be obvious to one of ordinary skill in the art in order to achieve optimum sterilization conditions with optimum material and weight of the card since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9, 19, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Bruso and US Patent No. 5,601,189 to Roshdy.
Regarding claim 9, 19, 26, the modified Ford teaches the backer of claim 7, 17, 22 but does not teach the flap having a score line.  However, Roshdy discloses a backer card (Fig 1) and in particular discloses a flap (40) having a score line (25) for facilitating folding of the flap.  One of ordinary skill in the art would have found it obvious to also incorporate a score line to the modified Ford flap as suggested by Roshdy in order to facilitate folding of the flap.  Furthermore, since the prior art has the structure as recited, then it would also be capable of facilitating insertion of the flap into the receiving slot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735